Citation Nr: 0702711	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for service-
connected disability described for rating purposes as status 
post lumbar strain with degenerative disc disease, residual 
pain, limitation of motion, and radiculopathy, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2004, a statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.  
The veteran testified at a Board hearing in May 2005.  

The Board notes that the veteran is also service-connected 
for left knee disability.  Testimony offered at the May 2005 
Board hearing as well as additional medical evidence received 
from the veteran suggests that he is advancing contentions 
regarding the severity of the left knee disability.  It is 
unclear whether the RO is already processing a claim for an 
increased rating for left knee disability.  If not, this 
matter is hereby referred to the RO for such development and 
adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's claim for an increased rating for his service-
connected low back disability was received in May 2004, and a 
Board hearing at the RO was eventually conducted at the 
veteran's request.  A transcript of that hearing is of 
record.  

The Board acknowledges comments made by the veteran in recent 
communications regarding what he believes is the long delay 
in resolving his appeal.  Nevertheless, after reviewing the 
record as it now stands, the Board believes that VA's duty to 
assist the veteran requires another VA examination in view of 
certain significant inconsistencies shown in prior VA 
examinations.  The Board notes that at the May 2005 Board 
hearing, the veteran indicated that he was willing to report 
for another examination if necessary. 

With regard to the prior VA examinations, the Board notes 
that the report of the June 2001 examination appears to 
indicate that the veteran experienced pain at 20 degrees of 
flexion.  At a more recent VA examination in June 2004, the 
examiner appears to report that flexion was limited by pain 
to 75 degrees, although the examiner also indicated that the 
veteran's pain had increased since early 2004.  The Board 
notes that the June 204 VA examiner reported that the 
veteran's claim file was not available for review.    

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's sworn testimony regarding the degree of 
disability due to pain and the inconsistent findings on the 
two VA examinations leads the Board to conclude that further 
examination is necessary to fully meet the duty to assist the 
veteran with his claim.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
comprehensive VA spine examination to 
ascertain the current severity of his 
service-connected low back disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
Range of motion testing should be 
accomplished to allow for application of 
VA rating criteria.  In conducting such 
testing, the examiner should indicate the 
point (in degrees) at which any motions 
are limited by pain.  The examiner should 
also report whether any additional 
functional loss should be expected due to 
pain, weakness, fatigue, and 
incoordination, including during flare-
ups.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's service-connected low 
back disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


